Citation Nr: 1746512	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1984 to June 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the RO in Waco, Texas, which, in pertinent part, denied service connection for an acquired psychiatric disorder.

The matter was previously before the Board in December 2016.  At that time, the Board remanded the issues of service connection for an acquired psychiatric disorder and service connection for a groin rash (skin disorder) for additional development.  While on remand, in a May 2017 rating decision, the Appeals Management Center granted service connection for groin dermatitis, which was a complete grant of benefits as to that issue.  As such, the issue of service connection for a groin rash is no longer before the Board.     

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, for the reasons discussed below, the remaining issue of service connection for an acquired psychiatric disorder must once again be remanded to obtain an adequate VA mental health opinion.

On the July 2015 VA Form 9, the Veteran marked the appropriate box to request a hearing before the Board.  In a November 2015 letter, VA informed that the Veteran had been placed on a list of persons wanting to appear for a videoconference hearing before the Board.  Subsequently, in November 2015, the Veteran withdrew the request for a Board hearing.  As such, the Board finds no hearing request pending before the Board at this time.  See 38 C.F.R. § 20.702 (2017).

The instant matter is a VBMS appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.  While a current disability is necessary to grant service connection, even if a Veteran does not have a currently diagnosed disability, service connection may be warranted if there was a disability present at any point during the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In its December 2016 decision, the Board remanded the issue of service connection for an acquired psychiatric disorder to obtain an opinion as to whether the Veteran's then-diagnosed mental health disorders were related to service.  The Veteran received a new VA mental health examination in March 2017.  At that time, the VA examiner assessed that, while the Veteran had previously been diagnosed with an anxiety disorder, the Veteran no longer met the criteria for diagnosis of such an acquired psychiatric disorder.  As such, no opinion was rendered as to whether the Veteran's previously diagnosed acquired psychiatric disorders were related to service.  As the Veteran was previously diagnosed with one or more acquired psychiatric disorders during the relevant time period on appeal, another remand to obtain the necessary direct service connection opinion is warranted.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide information concerning any outstanding private mental health treatment records and attempt to obtain any such outstanding mental health records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request information as to any outstanding private mental health treatment records.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Return the March 2017 VA mental health examination report to the VA examiner who conducted the report for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should render the following opinions:

A)  After a review of all the evidence of record, lay and medical, identify all acquired psychiatric disorders displayed by the Veteran during the course of this appeal (since on or about 2010), whether or not the Veteran is currently diagnosed with, and/or displaying symptoms of, any acquired psychiatric disorder.  In rendering this opinion, the VA examiner should discuss the available treatment records and address whether any previous mental health diagnoses were incorrect, if applicable.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed acquired psychiatric disorder had its onset during a period of active service?  In rendering this opinion, the VA examiner should consider the Veteran's service treatment records and all available lay statements indicating that the Veteran had mental health symptoms both during and after service.

3.  Then, readjudicate the issue of service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




